FILED
                            NOT FOR PUBLICATION                             APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JACKIE OSBY,                                     No. 08-55913

               Petitioner - Appellant,           D.C. No. 2:07-cv-04439-ODW

  v.
                                                 MEMORANDUM *
J. F. SALAZAR, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Otis D. Wright, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Jackie Osby appeals pro se from the district court’s judgment denying his

28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253,***


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
              We certify for appeal, on our own motion, the issue of whether Osby
was entitled to a 19-year determinate sentence. We decline to certify the additional
arguments. See 9th Cir. R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098,
and we affirm.

      Osby contends that his right to due process was violated because he was

denied parole in violation of the terms of his plea agreement. The record belies

Osby’s claim that the state offered a determinate 19-year sentence. Further, the

state court’s rejection of this claim was neither contrary to, nor involved an

unreasonable application of, clearly established federal law. See 28 U.S.C.

§ 2254(d)(1); cf. Brown v. Poole, 337 F.3d 1155, 1159-60 (9th Cir. 2003).

      Osby’s motion for appointment of counsel is denied.

      AFFIRMED.




1104-05 (9th Cir. 1999) (per curiam).

                                           2                                     08-55913